    Case: 1:19-cv-00145-DAP Doc #: 246 Filed: 04/10/19 1 of 2. PageID #: 4702




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                  Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                  JUDGE DAN AARON POLSTER
                                       )
      v.                               )                  MAGISTRATE JUDGE
                                       )                  THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                  ORDER
                                       )


       On April 5, 2019, intervening plaintiffs, Marina Awed, Kendrick Harrison, and Jayne

Kenney (“Student Intervenors”) filed a motion for expedited discovery related to the receiver’s

forensic investigation into the missing student stipend money. ECF Doc. 236. The motion

expresses the hardships the students have faced as a result of not receiving the stipends. The

Student Intervenors seek a court order requiring the receiver to respond to their discovery

requests on an expedited basis or, alternatively, to require the receiver to file a status report

providing information he has learned in his investigation. According to the Student Intervenors,

the receiver has communicated to them that investigating the student stipends is not the critical

issue at the moment.

       The court acknowledges the Student Intervenors’ argument concerning the wrong done to

the students and the hardships they have faced because of the misdirection of their stipend loans.

Unfortunately, even if the court were to grant the motion for expedited discovery, the stipend

money would not be available to disburse to the students. The court also understands the Student
    Case: 1:19-cv-00145-DAP Doc #: 246 Filed: 04/10/19 2 of 2. PageID #: 4703



Intervenors’ desire to have frequent updates from the receiver regarding his investigation. This

desire must be balanced with the numerous issues and concerns of various groups of individuals

impacted by the DCEH entities having been placed in receivership. Upon due consideration, the

court DENIES the Student Intervenors’ motion for expedited discovery. (ECF Doc. 236). The

court has granted the Student Intervenors’ motion to intervene and they may conduct standard

discovery in accordance with the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

Dated: April 10, 2019
                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                                2
